Citation Nr: 1754684	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-00 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for testicular cancer, to include as due to exposure to ionizing and non-ionizing radiation.

2.  Entitlement to service connection for ischemic heart disease with associated congestive heart failure, to include as due to exposure to ionizing and non-ionizing radiation.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to special monthly compensation (SMC) based on a need for the regular aid and attendance of another person, or being housebound.


REPRESENTATION

Veteran represented by:	Dale K. Graham, Agent

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had verified active duty service from February 1966 to January 1969, with additional unverified active duty service from January 1969 to February 1972 and subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is of record.

In May 2015, the Board sought an expert medical opinion from the Veterans Health Administration (VHA) in accordance with VHA Directive 1602-01.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.  In July 2015, the Veteran's representative submitted additional evidence and argument in support of his claims.

In response, the Board sought an Independent Medical Expert (IME) opinion pursuant to 38 U.S.C. § 7109 (2012).  This opinion was completed in September 2015.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, which they did in April 2016.

In June 2016, the Board remanded the case for additional development and it now returns for further appellate review.

The issues of entitlement to a TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Testicular cancer is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include radiation exposure, and did not manifest within one year of discharge from the Veteran's period of active duty.

2.  Ischemic heart disease with associated congestive heart failure is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include radiation exposure, and did not manifest within one year of discharge from the Veteran's period of active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for testicular cancer have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2017).

2.  The criteria for service connection for ischemic heart disease with associated congestive heart failure have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease and malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).

First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. 
§ 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

Here, there is no evidence (and the Veteran does not contend) that he is a "radiation exposed" Veteran or that he participated in a "radiation risk activity."  Accordingly, the Veteran's service connection claims may not be granted under the presumptions found at 38 C.F.R. § 3.309(d).

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  The VA Under Secretary for Benefits may request an advisory medical opinion from the VA Under Secretary of Health.

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of his active service; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  Though heart disease is not listed among these diseases, "any other cancer" is and therefore includes the Veteran's testicular cancer.  38 C.F.R. § 3.311(b)(2).

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the Veteran has a history of left testicular cancer, requiring orchidectomy, and a history of congestive heart failure, requiring cardiac catheterization and a heart transplant.  See October 2011 opinion from Dr. Kim, August 2013 treatment record from Dr. Nelson, May 2015 VHA report.

However, the Veteran does not contend, and the evidence does not show, that he manifested testicular cancer or ischemic heart disease with associated congestive heart failure in service, or within one year of separation from service.  Furthermore, he has not alleged a continuity of symptomatology of such diseases since service.  In this regard, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to such disorder, and he was first diagnosed with testicular cancer in 1990, and first sought treatment for heart problems in 1995.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Rather, the Veteran contends that service connection for testicular cancer and ischemic heart disease with associated congestive heart failure is warranted based on his exposure to radiation in service, including on Hill 479 in Germany, from maintaining high-power radar for the North American Air Defense System (NORAD).  See August 2011 claim, August 2011 statement from spouse, April 2012 questionnaire, July 2013 Board hearing testimony, April 2016 representative's statement.

In this regard, the Veteran's DD Form 214 confirms that his military occupational specialty (MOS) was Communications Electronic Repair Parts Specialist.  In May 2012, the AOJ requested a copy of the Veteran's DD 1141, Record of Exposure to Ionizing Radiation, from the U.S. Army Ionizing Radiation Dosimetry Center.  Thereafter, in June 2012, the Army Dosimetry Center reported that such facility had researched the files for records of exposure to ionizing radiation for the Veteran and was unable to locate any records for him.  In this regard, such essentially means that the Army Dosimetry Center did not have a DD 1141 for the Veteran, which would have tracked any radiation exposure recorded while he was wearing a dosimeter badge.  However, at his hearing, the Veteran reported that he did not, in fact, wear such a badge.  Furthermore, he has introduced evidence showing that he was exposed to both ionizing and non-ionizing radiation consistent with his military duties.  

In the May 2015 VHA opinion, the examiner relied on the June 2012 response from the Army Dosimetry Center and found that the Veteran was not exposed to ionizing radiation.  Similarly, in September 2015, the IME indicated that there was convincing evidence from the medial and dosimetry records that the Veteran was not exposed to ionizing radiation during service and, as such, he would not comment as to whether the Veteran's testicular cancer or heart disorder were related to exposure to ionizing radiation.  In light of such, the Board found that it was necessary to obtain an estimate as to any possible radiation to which the Veteran may have been exposed.

Thereafter, in December 2016 the Department of the Army, Health Physics Division, Director of Occupational Health Sciences conducted an extensive review of the Veteran's service records and lay statements, and determined that his radiation dose in service was "no greater than 0.1 millisievert (mSv) (10 millirem (mrem)) per year and no greater than 0.30 mSv (30 mrem) for his entire 3 year assignment in at the 32nd AADCOM [Army Air and Missile Defense Command]."  The Board finds the service department's findings are determinative as to the extent of radiation exposure, as it has unique and specialized knowledge regarding the sources and materials involved.

Thereafter, in February 2017, the Director, Post-9/11 Era Environmental Health Program-a physician-determined that:

Dose is the primary factor to consider, not just "exposure to radiation...."

The Health Physics Society, in their position statement PS010-3, Radiation Risk in Perspective, dated May of 2016, states that "The average annual equivalent dose from natural background radiation in the United States is about 3 mSv [0.3 rem]....Substantial and convincing scientific data show evidence of health effects following high-dose exposure (many multiples of natural background).  However, below levels of about 100 mSv [10 rem] about background from all sources combined, the observed radiation effects in people are not statistically different from zero."

Since the Veteran's lifetime total radiation dose did not exceed 100 mSv (10 rem) above natural background, it is our opinion that it is unlikely that heart disease and/or testicular cancer were caused by exposure to ionizing radiation during military service.

The Board accords the Director's opinions regarding service connection based on radiation exposure great probative weight as the Director provided a complete rationale, relying on and citing to the records reviewed.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board is cognizant of Dr. Kim's October 2011 opinion, as well as Dr. Richichi's March 2016 opinion.  Specifically, Dr. Kim wrote that "[i]t is medically reasonable to opine that his ionizing radiation exposures in the service caused changes in the DNA in the cells in his left testicle that subsequently caused the abnormal unrestrained cell growth diagnosed as embryonal cell carcinoma."  Similarly, Dr. Richichi wrote that the Veteran "was at least as likely as not to have been chronically exposed to a considerable amount of ionizing and non-ionizing radiation over the course of his three year military service."  The Board attributes less probative weight to these opinions than to the February 2017 opinion of the Director, Post-9/11 Era Environmental Health Program, because only the latter had the benefit of the December 2016 official determination of the Veteran's exposure, as determined by the Department of the Army, Health Physics Division, Director of Occupational Health Sciences.

Although the Veteran sincerely believes that his testicular cancer and ischemic heart disease with associated congestive heart failure are related to his in-service radiation exposure, this is a complex medical matter requiring training and experience which he does not possess.  Specifically, the question of causation of testicular cancer and ischemic heart disease, including from radiation, involves medical subjects concerning internal physical processes extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the causes of cancer heart disorders and the impact that radiation may have on such diagnoses.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of testicular cancer and ischemic heart disease, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the Veteran's opinion as to the etiology of his testicular cancer and ischemic heart disease is afforded no probative weight.

The Board acknowledges that the Veteran submitted numerous articles that indicated that some studies have shown a link between radiation and cell damage, including cardiovascular effects.  In this regard, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id.   (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)). 

In this case, the medical articles submitted by the Veteran only provide general information as to the possibility that a relationship exists between radiation and an increased risk of testicular cancer and ischemic heart disease.  It is not accompanied by any corresponding clinical evidence specific to the Veteran, and does not suggest a generic relationship between the Veteran's in-service radiation exposure and his testicular cancer and ischemic heart disease with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Furthermore, the February 2017 Director, Post-9/11 Era Environmental Health Program was clearly aware of such a potential relationship as he discussed the impact of the Veteran's specific level of radiation exposure.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, it is not probative to this case.  Wallin, supra; Sacks, supra.

Consequently, the opinion of the Director, Post-9/11 Era Environmental Health Program is significantly more probative than the opinions from the private physicians, the Veteran's lay statements, or the generic treatise evidence, as to the etiology of his testicular cancer and ischemic heart disease.  Therefore, the Board finds that testicular cancer and ischemic heart disease are not shown to be causally or etiologically related to any disease, injury, or incident during service, to include radiation exposure, and did not manifest within one year of discharge from the Veteran's period of active duty.  Consequently, service connection for such disorders is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for testicular cancer and ischemic heart disease.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for testicular cancer is denied.

Service connection for ischemic heart disease with associated congestive heart failure is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he is unable to work due to his service-connected disabilities.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this regard, since the Veteran's July 2012 TDIU claim, he has been service-connected for depressive disorder, rated as 50 percent disabling as of October 21, 2015; tinnitus, rated as 10 percent disabling; and hearing loss, rated as 0 percent disabling.  His combined disability rating for the appeal period is 10 percent prior to October 21, 2015, and 60 percent thereafter.  As the Veteran's three disabilities share a common etiology (i.e., in-service acoustic trauma), they may be considered as one disability for TDIU purposes.  Id.  Consequently, as of October 21, 2015, the Veteran meets the schedular threshold for consideration of a TDIU.  However, for the appeal period prior to such date, a TDIU may nonetheless be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Throughout the pendency of the claim, the Veteran has consistently reported that he has three years of college education.  With regard to his work history, in July 2012, he indicated that he last worked on July 7, 2010, and became too disabled to work on November 27, 2011 due to ischemic cardiomyopathy.  In this regard, he reported working in sales from approximately 2003 to July 2009, and in administration in banks from July 2009 to July 2010.  However, at a September 2012 VA examination, he reported that he retired in 2008 after holding positions in manufacturing, driving, managing restaurants, sales, and administration in banks.  Additionally, in February 2016, he indicated that he last worked, and became too disabled to work, on June 15, 2005, due to his tinnitus and depressive disorder after working in mortgages at banks from November 2000 to June 2005.  As the Veteran has submitted conflicting reports regarding his employment history, a remand is necessary in order for him to complete and submit another VA Form 21-8940 listing his complete employment history.

Furthermore, the Board finds that a remand is necessary in order to obtain an opinion addressing the functional impairment resulting from the combined effects of the Veteran's service-connected disabilities.  In this regard, the Board notes that the Federal Circuit held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Further, the Court found that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board. The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). In the instant case, the Board finds that such opinion would be helpful in adjudicating the Veteran's TDIU claim. 

In this regard, the record contains VA examination reports and a private Disability Benefits Questionnaire (DBQ) addressing the individual limitations associated with the Veteran's service-connected disabilities, but none of the examiners address the combined impact of the Veteran's service-connected disabilities.  Specifically, at a September 2012 VA examination, it was observed that, while the Veteran's bilateral hearing loss may cause difficulty communicating in adverse listening environments (i.e., background noise), such did not preclude him from obtaining and maintaining substantially gainful employment.  It was further noted that his tinnitus did not impact his ordinary conditions of daily life, to include an ability to work.  At an April 2016 VA examination, it was noted that the Veteran's hearing loss and tinnitus impacted the ordinary conditions of daily life, to include the ability to work in that, while he can hear, he cannot understand speech and he has a difficult time concentrating due to tinnitus.

In a January 2016 DBQ, Dr. Irwin indicated that the Veteran's depressive disorder resulted in total social and occupational impairment as a result of depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, obsessional rituals that interfere with routine activities, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  In contrast, a February 2016 VA examination reflects that the Veteran's depressive disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood due to depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.

The Board notes that, with regard to the combined effects of the Veteran's service-connected disabilities, Dr. Nelson, a private physician, offered an opinion in August 2016 in which he stated that, after a careful and thorough review of the Veteran's medical records, to include VA treatment records, related to his suffering from service-connected depressive disorder, bilateral hearing loss, and tinnitus, it is more likely than not that such rendered him to be permanently unemployable.  However, Dr. Nelson did not provide a rationale for his opinion, or discuss the limitations of the Veteran's service-connected disabilities that would have a negative impact on his ability to secure and follow a substantially gainful occupation in light of his education and work history.  Consequently, on remand, an opinion addressing the combined effects of the Veteran's service-connected disabilities should be obtained.

As the Veteran's claim for SMC is inextricably intertwined with his claim for a TDIU, such must be remanded as well.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete and return a VA Form 21-8940, listing his complete employment history, to include part-time and seasonal employment.  

2.  Forward the record to an appropriate VA examiner so as to determine the functional impact of the Veteran's service-connected disabilities in combination on his ordinary activities, to include his employability.  The record contents must be made available for review.  The examiner is requested to review the record, to include the Veteran's July 2012 and February 2016 applications for a TDIU, and September 2012 VA examination report, for his reported education and work history. 

The examiner should assess the functional impairment caused by the Veteran's service-connected disabilities of depressive disorder, bilateral hearing loss, and tinnitus, in the aggregate (i.e., jointly), on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities, to include his heart disability.

All opinions offered should be accompanied by a rationale.

3.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


